DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bhupinder Randhawa on 08/03/2022.
	The application has been amended as follows:

1.	 (Currently Amended) A transportable datacenter, comprising:
a housing having one or more air intake openings capable of receiving air from an external environment and one or more air exhaust openings exhausting air to the external environment;
a plurality of racks, each rack having a plurality of processor bays adapted to receive a plurality of processor devices, each processor bay in the plurality of processor bays having a front face and a rear face, at least some of the racks are arranged in pairs, and the racks in at least some of the pairs of racks are arranged at an angle to one another in a horizontal plane to reduce turbulence in the air flow, the pairs including a first pair having a first rack and a second rack;
a cold air plenum between the one or more air intake openings and the front faces of the processor bays;
at least one hot air plenum between the rear faces of the processor bays and the air exhaust opening;
a ventilation system that generates an air flow progressively through the one or more air intake openings, the cold air plenum, the processor bays, the hot air plenum and the one or more air exhaust openings; and
a transport system comprising at least one mount allowing the transportable datacenter to be mounted for transport,
an electric power system for providing electric power to each of the processor bays, the electric power system including:
an electrical power supply; and
a power cable assembly including a plurality of power cables, each power cable connecting the electrical power supply and a corresponding
processor bay in the first pair,
a plurality of switches, each switch coupled to a power cable to selectively enable and disable the supply of electric power to the corresponding processor bay in the first pair, [[and]]
a data network providing network connectivity between an external data communication network and each of the processor bays; and
- 	wherein each of the plurality of racks comprises a plurality of shelves, each
shelf in the plurality of shelves having at least two processor bays in the
plurality of processor bays.
21. 	(Cancelled) 

24.	(Currently Amended) A transportable datacenter, comprising:
a housing having one or more air intake openings capable of receiving air from an external environment and one or more air exhaust openings exhausting air to the external environment;
a plurality of racks, each rack having a plurality of processor bays adapted to receive a plurality of processor devices, each processor bay in the plurality of processor bays having a front face and a rear face, at least some
of the racks arranged in pairs including:
a first pair comprising a first rack and a second rack, the first rack and the second rack arranged at an angle in a horizontal direction to reduce turbulence in the air flow; and
a second pair comprising a third rack and a fourth rack, the third rack and the fourth rack arranged at an angle to one another to reduce turbulence in the air flow; and
wherein the first pair of racks and the second pair of racks are
arranged to permit processor devices to be received in the processor bays of the second rack and the third rack;
a cold air plenum between the one or more air intake openings and the front faces of the processor bays;
at least one hot air plenum between the rear faces of the processor bays and the air exhaust opening;
a ventilation system that generates an air flow progressively through the one or more air intake openings, the cold air plenum, the processor bays, the hot air plenum and the one or more air exhaust openings; and
a transport system comprising at least one mount allowing the transportable datacenter to be mounted for transport,
an electric power system for providing electric power to each of the processor bays, the electric power system including:
an electrical power supply; and
a power cable assembly including a plurality of power cables, each power cable connecting the electrical power supply and a corresponding processor bay in the first pair, [[and]]
a plurality of switches, each switch coupled to a power cable to selectively enable and disable the supply of electric power to the corresponding processor bay in the first pair, [[and]]
a data network providing network connectivity between an external data communication network and each of the processor bays; and
-	wherein each of the plurality of racks comprises a plurality of shelves, each
shelf in the plurality of shelves having at least two processor bays in the
plurality of processor bays.

25. 	(Cancelled)

27. 	(Currently Amended) A transportable datacenter, comprising:
a housing having at first sidewall, a second sidewall, and one or more air intake openings capable of receiving air from an external environment and one or more air exhaust openings exhausting  air to the external environment, wherein at least one of the one or more air intake openings is on a first sidewall and at least one of the one or more air exhaust openings is on a second sidewall, wherein the second sidewall is opposite the first sidewall;
a plurality of racks, each rack having a plurality of processor bays adapted to receive a plurality of processor devices, each processor bay in the plurality of processor bays having a front face and a rear face, at least some of the racks are arranged in pairs, the pairs including a first pair having a first rack and a second rack;
a cold air plenum between the one or more air intake openings and the front faces of the processor bays;
at least one hot air plenum;
a ventilation system that generates an air flow progressively through the one or more air intake openings, the cold air plenum, the processor bays, the hot air plenum and the one or more air exhaust openings; and
-	a transport system comprising at least one mount allowing the transportable datacenter to be mounted for transport,
an electric power system for providing electric power to each of the processor bays, the electric power system including:
an electrical power supply; and
a power cable assembly including a plurality of power cables, each power cable connecting the electrical power supply and a corresponding processor bay in the first pair,
a plurality of switches, each switch coupled to a power cable to selectively
enable and disable the supply of electric power to the corresponding processor bay in the first pair, [[and]]
a data network providing network connectivity between an external data communication network and each of the processor bays;
- 	wherein at least some of the pairs of racks are arranged in a v-shaped
configuration, wherein the v-shaped configuration reduces turbulence in air
flow in the datacenter from the air intake openings, through the pairs of
racks arranged in the v-shaped configuration, and to the air exhaust
openings; and
-	wherein each of the plurality of racks comprises a plurality of shelves, each
shelf in the plurality of shelves having at least two processor bays in the
plurality of processor bays.

28. (Cancelled)

29. (Previously Presented) The transportable datacenter of claim [[28]]27, wherein some of the one or more air exhaust openings are on a roof.

34. 	(Previously Presented) A transportable datacenter, comprising:
a housing having at first sidewall, a second sidewall, and one or more air intake openings capable of receiving air from an external environment and one or more air exhaust openings  exhausting  air to the external environment, wherein at least one of the one or more air intake openings is on a first sidewall and at least one of the one or more air exhaust openings is on a second sidewall, wherein the second sidewall is opposite the first sidewall, wherein at least some of the racks are arranged in pairs, and at least some of the pairs of racks are arranged at an angle to one another in a horizontal plane to reduce turbulence in the air flow, including:
a first pair comprising a first rack and a second rack, the first rack and the second rack arranged at an angle to reduce turbulence in the air flow; and
a second pair comprising a third rack and a fourth rack, the third rack and the fourth rack arranged at an angle to one another to reduce turbulence in the air flow; and
wherein the first pair of racks and the second pair of racks are arranged to permit processor devices to be received in the processor bays of the second rack and the third rack;
a plurality of racks, each rack having a plurality of processor bays adapted to receive a plurality of processor devices, each processor bay in the plurality of processor bays having a front face and a rear face; [[and]]
a data network providing network connectivity between an external data communication network and each of the processor bays; and
wherein each of the plurality of racks comprises a plurality of shelves, each shelf in the plurality of shelves having at least two processor bays in the plurality of processor bays.

35. (Cancelled)

Allowable Subject Matter
Claims 1-4, 11-20, 23-24, 27, 29-31, 34 and 37-44 are allowed, and claims 5-10, 21, 22, 25, 26, 28, 32, 33, 35 and 36 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for cooling a transportable datacenter, does not disclose, teach or suggest, following subject matter in claims:  
a plurality of racks, each rack having a plurality of processor bays adapted to receive a plurality of processor devices, each processor bay in the plurality of processor bays having a front face and a rear face, at least some of the racks are arranged in pairs, and the racks in at least some of the pairs of racks are arranged at an angle to one another in a horizontal plane to reduce turbulence in the air flow, the pairs including a first pair having a first rack and a second rack; 

 wherein at least some of the pairs of racks are arranged in a v-shaped
configuration, wherein the v-shaped configuration reduces turbulence in air flow in the datacenter from the air intake openings, through the pairs of racks arranged in the v-shaped configuration, and to the air exhaust
openings

a ventilation system that generates an air flow progressively through the
one or more air intake openings, the cold air plenum, the processor bays,
the hot air plenum and the one or more air exhaust openings;

wherein each of the plurality of racks comprises a plurality of shelves, each
shelf in the plurality of shelves having at least two processor bays in the
plurality of processor bays.

Prior arts, Bao, Carlson, Wei, Mills, Koike, Panchapakesan, and Ross disclose related structural elements for cooling transportable datacenter, and components but none of the references either alone or in combination teach or fairly suggest or render obvious above structure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835